internal_revenue_service national_office technical_advice_memorandum tam-144621-03 number release date index uil no case-mis no ------------------------------------- -------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved legend --------------------------------- -------------------- --------------------------- -------------------------------------------------------- ---------------- -------------------- taxpayer ----------------------------------------------------------------------- u -------------------------------------------------- a ------------------------------------------------------------------------ group universal life fund -------------------------------------------------------------- issues are amounts includible in the gross_income of an employee as a result of a group universal_life_insurance program offered to the employees of the taxpayer dependent group_life_insurance program offered to employees of the taxpayer are amounts includible in the gross_income of an employee as a result of a conclusion amounts are not includible in the gross_income of any employee of the taxpayer as a result of the group universal_life_insurance program described in this memorandum that is offered to the employees through the taxpayer tam-144621-03 amounts may be includible in the gross_income of one or more employees of the taxpayer as a result of the dependent group_life_insurance program described in this memorandum that is offered to the employees through the taxpayer facts taxpayer is a corporation employing a large number of employees during the years involved taxpayer offered to eligible employees basic group term life_insurance on the life of the employee basic life in an amount equal to twice the employee’s pay basic life was insured by insurance_company u and was administered by u each employee electing to enroll in the basic life plan contributed cents per dollar_figure of coverage each month and taxpayer paid the remaining cost for the years involved all of taxpayer’s active employees enrolled in the basic life program were eligible to apply for supplemental life_insurance on the life of the employee through a group universal life group universal program the group universal program was administered by a and insured by insurance_company u employees desiring to enroll in the program applied directly to a the premium amounts were deducted from the employee’s paycheck each month all amounts were paid for entirely by the employees on an after-tax basis materials provided to its employees stated that the group universal program is not a plan sponsored by the taxpayer according to the taxpayer its involvement in the group universal program was limited to distributing information provided by a about the program and providing a payroll deduction for employees who elected the group universal coverage and remitting those amounts to a materials provided to its employees by the taxpayer summarizing the employees’ various life_insurance benefits divided the group universal into two parts group universal_life_insurance and group universal life fund the coverage available under the benefit described as group universal_life_insurance was in general one to eight times annual pay the premiums charged for the group universal_life_insurance were based on dollar_figure of coverage and were age-related automatically adjusted each year based on the employee’s age on january rates charged to the employees for the coverage could be changed annually to reflect the experience of the group taxpayer has submitted a schedule of the premiums charged for the years involved an employee enrolled in the group universal program could have taxpayer deduct additional payroll amounts to be directed to a group universal life fund amounts equal to from one to five times the premiums_paid by the employee for the group universal_life_insurance coverage could be contributed to the group universal_life_insurance fund amounts contributed to the fund earned interest the amounts in an employee’s fund could be used by the employee toward the payment of the next policy premium or to purchase paid-up life_insurance or were available for loans or cash withdrawals at death any balance of the employee’s fund was payable to the employee’s named beneficiary an employee who retired or otherwise terminated tam-144621-03 employment could elect to continue in the group universal program and would share in the experience pool of taxpayer’s employees and pay the premium rates of taxpayer’s employees although generally a monthly administrative fee would also apply employees enrolled in the group universal program were issued a certificate from u describing the benefits and stating that benefits were subject_to the terms and conditions of the group policy issued for the group universal program for the employees of taxpayer according to u the group universal_life_insurance policy including the fund as a component thereof was a single integrated permanent insurance_policy which had been filed with and approved by state insurance regulators as a single life_insurance_policy form the cash_value feature of the insurance_contract was referred to as the fund u sells group universal policies similar to that provided under the group universal program for taxpayer’s employees on the same terms and in substantial amounts to individuals who do not purchase and whose employers do not purchase any other obligation from u for those group universal policies issued to employers that do purchase other products from u the revenues or profits under the other products do not enter into setting rates under the group universal coverage in any way in particular for taxpayer the experience rating calculation was done separately for the group universal and the basic life u has submitted information explaining how the premiums rates dividends and other factors were developed separately for each policy for the years involved the coverage provided under the basic life and that during the years involved taxpayer also offered eligible employees dependent provided under the group universal were not treated as a single policy for purposes of sec_79 of the internal_revenue_code group_life_insurance dgli covering the lives of the employee’s spouse and eligible dependent_children employees could purchase dgli at one of three levels described in the following chart taxpayer contracted with u to provide the dgli only employees of taxpayer could purchase the dgli the employee paid the full premium for dgli coverage on an after-tax basis taxpayer paid no portion of the premiums associated with this coverage for each child - regardless of coverage for spouse dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cost per month dollar_figure dollar_figure dollar_figure termination of coverage for eligible dependents under dgli would cease upon tam-144621-03 coverage and the premiums charged under the dgli coverage were not subsidized by the premiums charged on any other insurance provided to taxpayer’s employees the last day of the month of the employee’s death the last day of the month the dependent no longer qualifies as a dependent or upon termination cancellation or transfer the birth adoption of a child the insured party had to furnish evidence of good health prior to enrollment if an employee did not enroll within days following employment marriage or law and analysis group universal program sec_79 of the code generally provides that an employee including a former employee must include in gross_income an amount equal to the cost of group-term_life_insurance on his or her life provided under a policy or policies carried directly or indirectly by his or her employer but only to the extent that the cost exceeds the sum of the cost of dollar_figure of coverage and the amount if any paid_by the employee toward the purchase of such insurance the cost of the insurance is computed by using the uniform premiums computed on the basis of 5-year age brackets prescribed in table i of the sec_79 of the regulations sec_1_79-1 of the regulations provides that life_insurance is not group-term_life_insurance for purposes of sec_79 of the code unless it meets the following conditions it provides a general death_benefit that is excludable from gross_income under sec_101 it is provided to a group_of_employees it is provided under a policy carried_directly_or_indirectly_by_the_employer the amount of insurance provided to each employee is computed under a formula that precludes individual selection in general this condition may be satisfied even if the amount of insurance provided is determined under a limited number of alternative schedules that are based on the amount each employee elects to contribute sec_1_79-1 of the regulations provides that no part of the life_insurance provided under a policy that provides a permanent_benefit is group-term_life_insurance unless the policy or the employer designates in writing the part of the death_benefit tam-144621-03 provided to each employee that is group-term_life_insurance and the part of the death_benefit that is provided to an employee and designated as the group-term_life_insurance benefit for any policy year is not less than the difference between the total death_benefit provided under the policy and the employee’s deemed death at the end of the policy year determined under sec_1 d sec_1_79-1 of the regulations provides that if an insurance_policy that meets the requirements of sec_1_79-1 provides permanent benefits to an employee the cost of the permanent benefits reduced by the amount_paid for permanent benefits by the employee is included in the employee’s income the cost of the permanent benefits for this purpose is at minimum an amount determined under a formula set out in sec_1_79-1 sec_1_79-3 of the regulations provides that for determining the amount to be included in an employee’s gross_income under sec_79 of the code the cost of the group-term_life_insurance on the employee’s life to be taken into account is calculated then reduced by the amount_paid by the employee toward the purchase of group-term_life_insurance the group-term_life_insurance to be taken into account for this purpose is the sum of the proceeds payable upon the death of the employee under each policy or portion of a policy of group-term_life_insurance to which the rule_of inclusion set forth in sec_79 applies less dollar_figure of such insurance sec_1_79-0 of the regulations generally defines a permanent_benefit as an economic value extending beyond one policy year for example a paid-up or cash_surrender_value that is provided under a life_insurance_policy sec_1_79-0 of the regulations provides that the term policy includes two or more obligations of an insurer or its affiliates that are sold in conjunction obligations that are offered or available to members of a group_of_employees are sold in conjunction if they are offered or available because of the employment relationship the actuarial sufficiency of the premiums charged for each obligation is not taken into account in determining whether the obligations are sold in conjunction in addition obligations may be sold in conjunction even if the obligations are contained in separate documents each document is filed with and approved by the applicable state insurance commission or each obligation is independent of any other obligation similarly two benefits provided to a group_of_employees one term life_insurance and the other a permanent_benefit may be a policy even if one of the benefits is provided only to employees who decline the other benefit however an employer may elect to treat two or more obligations each of which provides no permanent benefits as separate policies if the premiums are properly allocated among such policies an employer may also elect to treat an obligation that provides permanent benefits as separate policy if -- tam-144621-03 cost thereof the insurer sells the obligation directly to the employee who pays the full the participation of the employer with respect to the sales of the obligation to employees is limited to selection of the insurer and the type of coverage and to sales assistance activities such as providing employee lists to the insurer permitting the insurer to use the employer’s promises for solicitation and collecting premiums through payroll deduction the insurer sells the obligation on the same terms and in substantial amounts to individuals who do not purchase and whose employers do not purchase any other obligation from the insurer and no employer-provided benefit is conditioned on purchase of the obligation sec_1_79-0 of the regulations provides that a policy of life_insurance is carried_directly_or_indirectly_by_the_employer if -- a the employer pays any part of the cost of the life_insurance directly or through another person or b the employer or two or more employers arrange for payment of the cost of the life_insurance by their employees and charge at least one employee less than the cost of his or her insurance as determined under table i of sec_1_79-3 and at least one other employee more than the cost of his or her insurance determined in the same way the legislative_history of sec_79 of the code states that the cost of group-term_life_insurance protection above the exclusion level is to be taxed to an employee if it is provided under a plan arranged for by the employer whether the protection the employee receives over and above that provided by his own contributions is provided directly by the employer or indirectly by the employer’s charging more than the cost of the insurance to other employees such as those in younger age brackets and less to those in the older age brackets such as the specific employee in question s rep no 88th cong 2d sess part c b transferred in_connection_with_the_performance_of_services generally upon the transfer of substantially_vested property to a service provider the service provider must recognize income under sec_83 in amount equal to the excess of the fair_market_value of the property over the amount the service provider paid for the property sec_1_83-3 defines property in the case of a transfer of a life_insurance_contract or other contract providing life_insurance protection as only the cash_surrender_value of the sec_83 of the code provides rules governing the taxation of property tam-144621-03 contract sec_83 of the code provides that sec_83 does not apply to group- term life_insurance to which sec_79 applies applying the above rules to the insurance provided to employees of taxpayer each policy within the meaning of that term in sec_1_79-0 of the regulations of life_insurance on the lives of the employees must be tested separately to determine whether the benefits provided to an employee are subject_to the exclusion and inclusion provisions of sec_79 and the regulations the regulations provide that unless an obligation can be treated as a separate policy a policy includes two or more obligations of an insurer that are offered or available to members of a group_of_employees because of the employment relationship while the regulations do not define obligation it is clear from the term’s use in the regulations that it is not synonymous with the term policy as it is used for state regulatory purposes and that it does not refer to the document containing the terms of the agreement we conclude that the basic life_insurance available to employees of taxpayer is an obligation within the meaning of sec_1_79-0 of the regulations further we conclude that the portion of the group universal program that provided group universal_life_insurance to taxpayer’s employees is an obligation within the meaning of the regulations and that the group universal life fund portion of the group universal program is also an obligation since all three are obligations of u and all are offered or available to taxpayer’s employees because of the employment relationship they will be tested as one policy under the rules of sec_79 unless taxpayer can elect to treat them as separate policies if all the obligations are treated as one policy the cost of the term protection provided by the basic life_insurance and that provided by the group universal_life_insurance must be aggregated in determining the amount includible in an employee’s income further if the permanent benefits provided under the group universal life fund portion of the group universal program cannot be treated as a separate policy the cost of the permanent benefits as determined under sec_1_79-1 of the regulations less amounts paid_by an employee for those benefits are includible in the gross_income of one or more employees an employer may treat two or more obligations each of which provides no permanent benefits as separate policies if the premiums are properly allocated among such policies neither the basic life nor the group universal_life_insurance the portion of the group universal program that does not include the fund component provided permanent benefits we conclude from the information provided by taxpayer and u that the premiums were properly allocated between these two obligations so that the group universal_life_insurance can be tested as a separate policy for purposes of determining whether the insurance is group-term_life_insurance for purposes of sec_79 of the code and as determined under sec_1_79-1 and -1 b of the regulations we conclude that the coverage provided by the group universal_life_insurance meets the conditions described in sec_1_79-1 a a and -1 b with respect to sec_1 a pursuant to sec_1_79-0 even though taxpayer has not paid any of the cost of the group universal insurance the insurance coverage will be treated as carried_directly_or_indirectly_by_the_employer if taxpayer a arranged for payment of tam-144621-03 the cost of the life_insurance by their employees and b charged at least one employee less than the cost of his or her insurance as determined under table i and at least one other employee more than the cost of his or her insurance the premium amounts for the insurance were paid through payroll deductions and taxpayer remitted those amounts to the administrator of the program thus we conclude that the taxpayer has arranged for payment of the insurance within the meaning of sec_1_79-0 of the regulations however the premiums charged to the employees for the group universal_life_insurance portion of the group universal program did not straddle the table i rates accordingly we conclude that the group universal insurance was not provided under a policy carried_directly_or_indirectly_by_the_employer so that by taxpayer electing to treat the group universal_life_insurance as a separate policy the coverage provided under that portion of the group universal program is not subject_to the taxation rules of sec_79 with respect to whether the permanent benefits provided under the group universal life fund are subject_to taxation under sec_79 of the code an obligation that provides a permanent_benefit can be treated as a separate policy if the four requirements described in the regulations are met those requirements were intended to ensure that premiums_paid on a policy that is fully or partially financed by an employer can be properly allocated between the group-term coverage and the permanent benefits in those situations where amounts are either includible or excludable under sec_79 as a result of the group-term coverage provided under the policy three of those requirements have been met in this case the insurer sold the obligation directly to the employee who paid fully for its cost the participation of the employer was limited as required and no employer-provided benefit was conditioned on purchase of the obligation however there is no indication that the insurer sold the obligation represented by the fund itself on the same terms and in substantial amounts to individuals who do not purchase and whose employers do not purchase any other obligation from the insurer even so we have found no indication that either the statute or the regulations were intended to require an employee to include amounts in income for the cost of permanent benefits where the employer or another employee is not financing the provision of the permanent benefits where the premium amounts for the permanent benefits aren’t being allocated in a way that would reduce amounts includible under sec_79 for the group-term obligation2 and where the employer’s involvement is otherwise so limited as it is here thus for purposes of this tam we conclude that taxpayer can treat the group universal life fund as a separate policy effective until date sec_1_79-3 of the regulations allowed an employer to use the table i as in effect before date to determine whether the premiums charged under the policy straddle table i rates prior to determining that the premiums charged for the group universal_life_insurance did not straddle the table i rates we determined that the premiums charged were properly allocable to the group-term_life_insurance portion of the group universal program rather than the fund as evidenced by the fact that employees were charged this amount for the group universal_life_insurance coverage whether or not they elected to participate in the fund portion of the program from the information submitted by taxpayer and u we have concluded that the amounts charged for and allocated to permanent benefits provided under the group universal life fund are not being used to reduce amounts includible in income under the basic life program tam-144621-03 as a separate policy the fund does not meet all the elements of sec_1_79-1 and b of the regulations so that no income is includible in any employee’s income under sec_79 for the cost of the permanent benefits by treating the obligations separately so that sec_79 of the code applies to neither the group universal_life_insurance nor the group universal life fund portions of the group universal program the issue arises as to whether sec_83 may apply however this need not be decided because under the facts of this case any property transferred would have been substantially_vested at the time of transfer and the fair_market_value of the property would not have exceeded the amount_paid by the employee for the property accordingly even if sec_83 were applicable there would be no potential for income_recognition under sec_83 further no amounts are includible in any employee's income under sec_61 as a result of the group universal life program being offered through the employer sec_61 of the code generally provides that gross_income means all dependent group_life_insurance program income from whatever source derived including compensation_for services fees commissions fringe_benefits and similar items sec_1_61-21 of the regulations provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services in general an employee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the sum of i the amount if any paid for the benefit by or on behalf of the recipient and ii the amount if any specifically excluded from gross_income by some other section of subtitle a of the code sec_1_61-21 the fair_market_value of a fringe benefit is the amount that an individual would have to pay for the particular fringe benefit in an arm's length transaction sec_1_61-21 term life_insurance for group-term_life_insurance on the life of an individual other than an employee such as the spouse or dependent of the employee provided in_connection_with_the_performance_of_services by the employee sec_1 d ii b of the regulations states that the cost of the insurance is includible in the gross_income of the employee the cost of dependent group-term_life_insurance must be determined under table i of sec_1_79-3 of the regulations the uniform premium rates in table i are based on average costs for employer-provided group_life_insurance however the cost of employer-provided dependent group term life_insurance is not includible in gross_income to the extent such cost is paid_by the employee on an after-tax basis thus the amount includible in income is the cost as determined under table i less the amount_paid for the insurance by the employee nothing is includible however if such amount is de_minimis see notice_89_110 1989_2_cb_447 special rules apply when the fringe benefit provided to the employee is group- taxpayer makes the following arguments first the dgli is not term taxpayer claims that the dgli is not term_insurance within the meaning of tam-144621-03 insurance subject_to sec_1_61-2 of the regulations but permanent insurance to be valued under sec_1_61-21 of the regulations which would result in no income to the employee second the dgli is not provided in_connection_with_the_performance_of_services and therefore is not subject_to sec_1_61-2 of the regulations third sec_1_61-2 of the regulations is invalid under the administrative procedures act because treasury did not provide any notice or opportunity to comment and as a result the dgli is to be valued under sec_1 b of the regulations which would result in no income to the employee sec_1_61-2 of the regulations because it was provided to its employees at level premiums taxpayer cites to revenue rulings an irs mimeograph and a general counsel memorandum involving level premium insurance taxpayer further contends that because the dgli is level premium insurance table i under the sec_79 regulations is an inappropriate measure of the cost of the insurance we do not agree with taxpayer’s argument that its dgli is not term_insurance taxpayer is confusing premiums that are paid on a level basis over a period of years the level amount being based on the insured’s age at the time of purchase with certain group_life_insurance arrangements such as taxpayer’s dgli that charge all employees the same flat premium rate regardless of the age of the insured an example of the first type of insurance is level premium whole_life_insurance premiums for this type of insurance are determined in part by the insured’s age at the time the life_insurance_contract is purchased the level premiums_paid in the early years of the contract will be more than the amount needed to pay the cost of the current death_benefit protection for an individual of the insured’s age those excess amounts will be used in later years to pay a portion of the cost of the death_benefit protection when due to the insured’s increased age the cost is higher than the level premium amount the excess premiums may also produce a cash_value for some of the years in contrast the dgli premium amounts charged to taxpayer’s employees are the same for all employees regardless of the age of the employee’s spouse or the number of employee’s eligible dependents under this type of premium arrangement any premium amounts paid_by an employee during the year that are higher than the cost of current insurance protection for that employee’s insured spouse or dependents typically are used to subsidize the cost of the insurance for another employee for which the premium amount charged does not cover the full cost of the insurance for that employee’s spouse or dependents unlike level premium whole life the employee has no right under this type of premium arrangement to have the excess premiums amounts applied to future years some term life_insurance policies have premium payments that are level for a set number of years for example for a ten year period as with level premium whole life the amount of the level premium depends on the insured’s age and excess amounts in early years are used to supplement premiums in later years taxpayer also claims that the dgli is not provided in connection with the further we disagree with taxpayer’s argument that sec_79’s table i is an there is nothing in taxpayer’s materials to show that its dgli provides any tam-144621-03 lasting economic benefit in the form of paid up value cash_surrender_value or other value the only benefit provided to the employee under the contract is in the form of current death_benefit protection thus applying normal understanding to the words used in sec_1_61-2 of the regulations the dgli must be considered term_insurance inappropriate measure of the cost of the insurance because the dgli is level premium insurance while table i rates increase as the insured’s age increases in 5-year increments it is fundamental that other factors being equal an older individual is more likely to die during the year than a younger individual so that the same amount of life_insurance coverage is more valuable when the insured is older than when the insured is younger accordingly for purposes of inclusion of amounts in income it is appropriate that the cost of current insurance protection provided through the dgli be determined under table i performance of services and therefore is not subject_to sec_1_61-2 of the regulations taxpayer cites two plrs for the proposition that the dgli is not provided in_connection_with_the_performance_of_services we again note that sec_6110 of the code provides that plrs may not be used or cited as precedent however we would point out that plrs and are distinguishable since they both involved voluntary employee benefit associations vebas that were controlled by the employees in the two veba plrs the employees in the veba decided whether they wanted to offer this type of insurance through the veba the employees contracted and chose the type of insurance conversely in this case the employer decided whether it wanted to make this type of insurance available to its employees and contracted with the insurance_company to provide it taxpayer’s employees were able to obtain dgli only by virtue of their employment status with taxpayer indeed only employees covered by taxpayer’s basic group-term_life_insurance program were eligible to purchase dgli taxpayer saw fit to add dgli to their fringe benefit package offered to employees it is immaterial that the employees have the option to participate in this fringe benefit or not therefore dgli is provided in connection with services and is subject_to sec_1_61-2 of the regulations taxpayer also argues that it would be nonsensical to treat the phrase in_connection_with_the_performance_of_services to mean that if an employer actively arranges for dependent life_insurance for its employees then that insurance is subject_to sec_1_61-2 of the regulations the taxpayer claims that this regulation requires the inclusion of the cost of dependent life_insurance with an express exception for amounts paid_by the employee on an after tax basis the taxpayer cites to notice_89_110 1989_2_cb_447 we disagree with the taxpayer’s interpretation of notice_89_110 notice_89_110 states tam-144621-03 finally sec_1_61-2 of the regulations is clarified to provide that the cost of employer-provided dependent group-term_life_insurance is not includible in gross_income under that section of the regulations regardless of whether sec_132 of the code applies to the extent such cost is paid_by the employee on an after-tax basis for purposes of this paragraph the cost of insurance shall be determined under sec_1_79-3 of the regulations a correct interpretation of notice_89_110 is that it requires inclusion in the employee’s income of the difference between the cost of the dgli and the amount_paid by the employee on an after-tax basis unless the difference can be characterized as a de_minimis_fringe benefit taxpayer’s interpretation is incorrect based on the inclusion of the cost of insurance shall be determined under sec_1_79-3 of the regulations the service will reduce the amount of gross_income as determined by the table i rates by the amount_paid by the employee some employees will not have any gross_income and others will have gross_income and wages taxpayer’s third argument is that sec_1_61-2 of the regulations is invalid because there was no notice and comment opportunity provided as is required under the administrative_procedure_act apa taxpayer states the special rule for the taxation of dependent life_insurance in sec_1_61-2 appeared for the first time in a final rule promulgated in t d this final rule purportedly was based on a notice of proposed rulemaking issued pursuant to the apa on date fed reg however the notice of proposed rulemaking reported pincite fed reg did not mention dependent life_insurance force of law t d published in 1966_2_cb_23 contains footnote which states regulations are presumed to be valid and longstanding regulations have the the publication of this treasury_decision in f_r dated date contains instructions for modifying the notice of proposed rulemaking published in f_r dated date and as here published the treasury_decision reflects the full context of such regulations with modifications the individual instructions have been omitted while we are unable to locate the individual instructions we have located a letter from the commissioner to the assistant secretary_of_the_treasury recommending that regulations found in t d be approved the letter describes the proposed amendments that were published in f_r and oral comments that were received at a hearing held date the principal changes adopted in the proposed treasury_decision as a result of the comments received included the tax treatment to be accorded group-term_life_insurance on the life of the spouse or children of an employee the letter goes on to say that the proposed_regulations provided that the cost of the employer_provided group-term_life_insurance on the life of the spouse or children of an employee is not subject_to the benefits of the provisions of sec_79 in tam-144621-03 light of the comments by employers and employee_representatives who had assumed this type of insurance would be tax free and provided evidence as to the existence of many contracts that included this type of insurance the proposed treasury_decision included a limited exclusion for the cost of the insurance provided the face_amount of the insurance did not exceed dollar_figure the apa based on the following factors we are confident that a court would sustain the validity of the regulation under a the regulation has been in existence almost years b the footnote in 1966_2_cb_23 references instructions for modifying the notice of proposed rulemaking c the letter from the commissioner to the assistant secretary_of_the_treasury explaining that taxpayers were aware of the proposed regulation and that due to their comments there was a change in the regulation and d the cross references in other regulations to sec_1_61-2 where taxpayers could make comments concerning sec_1_61-2 as stated above taxpayer argues that the dgli should not be valued under sec_1_61-2 but instead should be valued under sec_1_61-21 while this is incorrect for the reasons already provided we want to comment on taxpayer’s analysis of sec_1_61-21 under sec_1_61-21 the taxpayer asserts that an employee must include in gross_income only the amount by which the fair_market_value of a fringe benefit exceeds the amount the employee pays for the fringe benefit however fair_market_value must be based on an arms length transaction and this does not include the lower cost attributable to provision of a benefit to a particular group sec_1_61-21 states thus for example the effect of any special relationship that may exist between the employer and the employee must be disregarded similarly an employee’s subjective perception of the value of a fringe benefit is not relevant to the determination of the fringe benefit’s fair_market_value nor is the cost incurred by the employer determinative of its fair_market_value the taxpayer appears to be applying sec_1_61-21 of the regulations where the exclusion from income is based on the cost of providing the fringe benefit however this applies only if a statutory exclusion exists for example dependent_care_assistance_programs under sec_129 of the code sec_1_61-21 of the regulations allows that if the fair_market_value of the dependent_care_assistance exceeds the employer’s cost the excess is not subject_to inclusion in this case the cost of insurance provided on an individual basis without requiring a physical and without the benefit of the employer administering the marketing and collection of premiums may be even more expensive than the uniform rates in table i of sec_1_79-3 sec_132 of the code defines the term de_minimis_fringe as any lastly while taxpayer did not address whether dgli would qualify as a de the premium rate for coverage paid entirely by the employees is a flat rate tam-144621-03 minimis fringe benefit the following analysis is provided regardless of the age of the spouse and regardless of the number of children some employees with zero children and younger spouses might pay more than the uniform rates in table i of sec_1_79-3 of the regulations and some employees with many children and older spouses may pay less than the uniform rates as set forth below those employees who pay more than the uniform rates in table i will have no income however for those employees who pay less than the uniform rates we decline to issue a broad ruling on whether the insurance coverage qualifies as a de_minimis_fringe as this is essentially an issue of fact and the value of the dependent coverage received will be different for each individual employee depending on the number of children covered however we offer the following guidance on how taxpayer can determine whether the coverage will result in income to its employees property or service the value of which is after taking into account the frequency with which similar fringes are provided by the employer to the employer’s employees so small as to make accounting for it unreasonable or administratively impracticable generally the frequency with which similar fringes are provided by the employer to the employer’s employees is determined by reference to the frequency with which the employer provides the fringes to each individual employee sec_1 b provided group-term_life_insurance payable on the death of a spouse or dependent of an employee does not exceed dollar_figure such insurance shall be deemed to be a de_minimis_fringe benefit under sec_132 of the code in determining whether employer- provided dependent group term life_insurance with a higher face_amount is a de_minimis_fringe benefit only the excess if any of the cost of such insurance over the amount_paid for the insurance by the employee on an after-tax basis shall be taken into account the cost of the insurance shall be determined under sec_1_79-3 of the regulations child and either dollar_figure dollar_figure or dollar_figure for spousal coverage the employees all pay the same flat rate for such coverage regardless of the number of children or age of the spouse covered inasmuch as the amount of the insurance exceeds dollar_figure in determining whether the dependent coverage is a de_minimis_fringe benefit the taxpayer must consider the excess if any of the cost of such insurance to each employee over the amount_paid for the insurance by each employee on an after-tax basis using this approach those employees who pay more than the cost of the uniform rates in table i of sec_1_79-3 of the regulations will have no income in the instant case the dependent coverage has a face_amount of dollar_figure per pursuant to notice_89_110 1989_2_cb_447 if the face_amount of employer accordingly we conclude that the dgli provided to taxpayer’s employees is tam-144621-03 term_insurance subject_to sec_1_61-2 of the regulations the cost of the insurance will be based on sec_1_79-3 employees who pay significantly less than the cost of the uniform rates in table i of sec_1_79-3 such that the amount of the discount cannot be considered a de_minimis_fringe benefit will have income that income will also be considered wages subject_to the federal_insurance_contributions_act fica and federal_income_tax withholding itw the income is not wages for purposes of the federal_unemployment_tax_act futa caveat advice has not been requested and no advice is being provided regarding the inclusion in gross_income of amounts received as policyholder dividends loans or cash withdrawals upon surrender of the policy or otherwise under the terms of insurance contracts associated with the group universal program sec_6110 of the code provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to the taxpayer
